     Case 2:20-cv-02679-GGG-KWR Document 4-4 Filed 10/20/20 Page 1 of 1




                            UNITED STATES DISTRICT COURT

                            EASTERN DISTRICT OF LOUISIANA

PRINCESS DENNAR, M.D.                       *       CIVIL ACTION
                                            *
                                            *       NO. 2:20-cv-2679
VERSUS                                      *
                                            *       JUDGE GREG GERARD GUIDRY
THE ADMINISTRATORS OF THE                   *
TULANE EDUCATIONAL FUND                     *       MAGISTRATE JUDGE KAREN WELLS ROBY


                                 NOTICE OF SUBMISSION

       PLEASE TAKE NOTICE, Defendant, the Administrators of the Tulane Educational

Fund (“Tulane”), will submit for decision its 12(b)(6) Motion to Dismiss and 12(f) Motion to

Strike before the Honorable Greg G. Guidry, United States District Judge for the Eastern District

of Louisiana, on Wednesday, November 25, 2020, at 9:00 a.m.

                                            Respectfully Submitted:

                                            By: /s/ Julie D. Livaudais
                                                Julie D. Livaudais (La. Bar No. 1183), T.A.
                                                Walter F. Becker, Jr. (La. Bar No. 1685)
                                                Rosalie M. Haug (La. Bar No. 37720)
                                                         -of-
                                                CHAFFE McCALL, L.L.P.
                                                1100 Poydras Street
                                                2300 Energy Centre
                                                New Orleans, LA 70163-2300
                                                Telephone: (504) 585-7000
                                                Facsimile: (504) 544-6054
                                                Email:     livaudais@chaffe.com
                                                           becker@chaffe.com
                                                           haug@chaffe.com


                                            Attorneys for Defendant, The Administrators of
                                            the Tulane Educational Fund




                                                1
3908562-1
